
	
		I
		112th CONGRESS
		1st Session
		H. R. 1647
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Runyan (for
			 himself and Mr. Johnson of Ohio)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to carry out
		  a pilot program under which certain veterans may submit claims for benefits
		  under laws administered by the Secretary to any regional office of the
		  Department of Veterans Affairs.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans’ Choice in Filing Act of
			 2011.
		2.Pilot program on
			 submittal of claims to any regional office of the Department of Veterans
			 Affairs
			(a)Pilot program
			 requiredThe Secretary of Veterans Affairs shall carry out a
			 two-year pilot program under which the Secretary shall permit a qualifying
			 veteran filing a claim for benefits under a law administered by the Secretary
			 to submit such claim to any regional office of the Department of Veterans
			 Affairs. The Secretary shall promptly notify each qualifying veteran of the
			 opportunity to participate in the pilot program.
			(b)Qualifying
			 veteransFor the purposes of the pilot program under subsection
			 (a), a qualifying veteran is a veteran who would, except as provided under the
			 pilot program, be required to submit a claim to one of five regional offices of
			 the Department selected by the Secretary based on below average
			 performance.
			(c)Reports
				(1)Interim
			 reportUpon the selection of the Secretary of five regional
			 offices for the purposes of subsection (b), the Secretary shall submit a report
			 to Congress that lists the offices selected and the Secretary’s rationale for
			 selecting such offices.
				(2)Final
			 reportNot later than 90 days after the completion of the pilot
			 program under subsection (a), the Secretary shall submit to Congress a final
			 report on the pilot program that contains the Secretary’s recommendations with
			 respect to the allocation of resources among the regional offices of the
			 Department.
				
